DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

     EUROPA BY-THE-SEA CONDOMINIUM ASSOCIATION, INC.,
                         Appellant,

                                     v.

   DELRADO, INC. d/b/a EL DORADO CLUB, THE PALM YACHT &
     BEACH CLUB, INC., JAMES EDMONDSON, and TOWN OF
             LAUDERDALE BY-THE-SEA, FLORIDA,
                          Appellees.

                               No. 4D18-447

                          [February 28, 2019]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Mily Rodriguez Powell, Judge; L.T. Case Nos. 09-028548,
09-028554, 09-028558, 09-028566.

  Richard L. Petrovich and Stephanie C. Mazzola of Tripp Scott, P.A., Fort
Lauderdale, for appellant.

   John H. Pelzer of Greenspoon Marder, P.A., Fort Lauderdale for
appellees Delrado, Inc. d/b/a El Dorado Club, The Palm Yacht & Beach
Club, Inc., and James Edmondson.

    Laura K. Wendell, Susan L. Trevarthen, and Daniel L. Abbott of Weiss
Serota Helfman Cole & Bierman, P.L., Fort Lauderdale for appellee Town
of Lauderdale By-The-Sea, Florida.

PER CURIAM.

   Affirmed.

MAY, CIKLIN and KLINGENSMITH, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.